Exhibit 10.2

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
March 25, 2013, is entered into by and among U.S. AUTO PARTS NETWORK, INC., a
Delaware corporation (“Company”), PARTSBIN, INC., a Delaware corporation
(“PartsBin”), LOCAL BODY SHOPS, INC., a Delaware corporation (“Local Body
Shops”), PRIVATE LABEL PARTS, INC., a Delaware corporation (“Private Label
Parts”), WHITNEY AUTOMOTIVE GROUP, INC., a Delaware corporation (“Whitney Auto”,
and together with the Company, PartsBin, Local Body Shops and Private Label
Parts, collectively, “Borrowers” and each individually a “Borrower”), the other
Loan Parties party hereto, the Lenders (as defined below) party hereto, and
JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders (in such
capacity, “Administrative Agent”).

RECITALS

 

A. Borrowers, the other parties signatory thereto as “Loan Parties” (each
individually, a “Loan Party” and collectively, the “Loan Parties”),
Administrative Agent, and the financial institutions party thereto as lenders
(each individually, a “Lender” and collectively, the “Lenders”) have previously
entered into that certain Credit Agreement, dated as of April 26, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), pursuant to which the Lenders have made certain loans and
financial accommodations available to Borrowers. Terms used herein without
definition shall have the meanings ascribed to them in the Credit Agreement.

 

B. Borrowers and the other Loan Parties have requested that Administrative Agent
and the Lenders amend the Credit Agreement, and Administrative Agent and the
Lenders are willing to amend the Credit Agreement pursuant to the terms and
conditions set forth herein.

 

C. Each Borrower and each other Loan Party is entering into this Amendment with
the understanding and agreement that, except as specifically provided herein,
none of Administrative Agent’s or any Lender’s rights or remedies as set forth
in the Credit Agreement and the other Loan Documents are being waived or
modified by the terms of this Amendment.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Amendments to Credit Agreement.

 

  a. The following definitions are hereby added to Section 1.01 of the Credit
Agreement in their proper alphabetical order:

“ ‘Certificate of Designation’ means that certain Certificate of Designation,
Preferences and Rights of the Series A Convertible Preferred Stock to be filed
with the Secretary of State of the State of Delaware on or about the Second
Amendment Effective Date, in the form delivered to Administrative Agent prior to
the Second Amendment Effective Date.”

“ ‘Second Amendment Effective Date’ means March 25, 2013.”



--------------------------------------------------------------------------------

“ ‘Specified Financing Documents’ means, collectively: (a) that certain
Securities Purchase Agreement, dated on or about the Second Amendment Effective
Date, by and among the Company and the purchasers party thereto, together with
all schedules and exhibits thereto, in each case, in the forms delivered to
Administrative Agent prior to the Second Amendment Effective Date, and (b) the
Certificate of Designation.”

 

  b. The definition of “Change of Control” set forth in Section 1.01 of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:

“ ‘Change in Control’ means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 40% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Company;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Company by Persons who were neither (i) nominated by the
board of directors of the Company nor (ii) appointed by directors so nominated;
(c) the acquisition of direct or indirect Control of the Company by any Person
or group; (d) the Company shall cease to own, free and clear of all Liens or
other encumbrances, 100% of the outstanding voting Equity Interests of the other
Loan Parties on a fully diluted basis, unless such cessation of ownership is the
result of a transaction that is otherwise permitted by this Agreement; or (e) a
“Change of Control” as defined in the Certificate of Designation shall occur.”

 

  c. Section 6.08(a) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:

“(a) No Loan Party will, nor will it permit any Subsidiary to, declare or make,
or agree to pay or make, directly or indirectly, any Restricted Payment, or
incur any obligation (contingent or otherwise) to do so, except (i) each of the
Loan Parties and their Subsidiaries may declare and pay dividends with respect
to its common stock payable in additional shares of its common stock, and, with
respect to its preferred stock, payable in additional shares of such preferred
stock or in shares of its common stock, (ii) the Borrowers may make Restricted
Payments, not exceeding $1,000,000 during any fiscal year of the Company,
pursuant to and in accordance with stock option plans or other benefit plans for
management or employees of the Borrowers and their Subsidiaries, (iii) (A) any
Borrower or Guarantor may make Restricted Payments to a Borrower, (B) any
Guarantor may make Restricted Payments to another Guarantor and (C) any
Subsidiary that is not a Loan Party may make Restricted Payments to a Loan
Party, (iv) the Company may pay cash dividends to the holders of its Series A
Convertible Preferred Stock in accordance with the terms of the Specified
Financing Documents, so long as (A) no Default has occurred and is continuing or
would result from any such dividend, (B) both before and after giving effect to
any such dividend, the Borrowers shall have Excess Availability of at least
$8,000,000, and (C) the aggregate amount of all such dividends in any calendar
year shall not exceed $400,000; provided, however, that Borrowers acknowledge
and agree that Administrative Agent may, in its sole discretion, establish a
Reserve in an amount up to $400,000 on account of future potential dividends
under this clause (iv), (v) the Company may make cash payments in lieu of the
issuance of fractional shares of common stock of the Company in connection with:
(A) the

 

2



--------------------------------------------------------------------------------

conversion of any of its Series A Convertible Preferred Stock to common stock of
the Company in accordance with the terms of the Specified Financing Documents,
and (B) the issuance of any common stock of the Company as a dividend in
accordance with the terms of the Specified Financing Documents, in an aggregate
amount for clauses (A) and (B) not to exceed $5,000 for all such payments in any
calendar year, and (vi) any other Restricted Payments, so long as (A) no Default
has occurred and is continuing or would result from any such Restricted Payment,
(B) both before and after giving effect to any such Restricted Payment, the
Borrowers shall have Excess Availability of at least $8,000,000 and
(C) immediately after giving effect to any such Restricted Payment, the
Borrowers shall have a Fixed Charge Coverage Ratio, recomputed on a trailing
twelve (12) month pro forma basis for the most recent month for which financial
statements have been delivered, of no less than 1.15 to 1.0.”

 

  d. Section 6.09 of the Credit Agreement is hereby amended as follows:

 

  i. the word “and” at the end of Section 6.09(g) is hereby deleted;

 

  ii. the “.” at the end of Section 6.09(h) is hereby amended and replaced with
“, and”; and

 

  iii. the following new clause (i) is hereby inserted at the end of
Section 6.09:

“(i) the issuance of securities and such other transactions performed in
accordance with the Specified Financing Documents.”

 

  e. Section 6.11(b) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:

“(b) its certificate of incorporation (other than pursuant to the Certificate of
Designation), by-laws, operating, management or partnership agreement or other
organizational documents, to the extent any such amendment, modification or
waiver would be adverse to the Lenders.”

2. Conditions Precedent to Effectiveness of this Amendment. The following shall
have occurred before this Amendment is effective:

 

  a. Amendment. Administrative Agent shall have received this Amendment fully
executed in a sufficient number of counterparts for distribution to all parties.

 

  b. Representations and Warranties. The representations and warranties set
forth herein, and in the Credit Agreement (other than any such representations
or warranties that, by their terms, are specifically made as of a date other
than the date hereof), must be true and correct in all material respects without
duplication of any materiality qualifier contained therein.

 

  c. Specified Financing Documents. The Administrative Agent shall have received
true, correct and complete copies of the Specified Financing Documents, in form
and substance satisfactory to the Administrative Agent.

3. Representations and Warranties. Each Borrower and each other Loan Party
represents and warrants as follows:

 

3



--------------------------------------------------------------------------------

  a. Authority. Each Borrower and each other Loan Party has the requisite
corporate power and authority to execute and deliver this Amendment, and to
perform its obligations hereunder and under the Loan Documents (as amended or
modified hereby) to which it is a party. The execution, delivery, and
performance by each Borrower and each other Loan Party of this Amendment have
been duly approved by all necessary corporate action, have received all
necessary governmental approval, if any, and do not contravene any law or any
contractual restriction binding on such Borrower or such Loan Party.

 

  b. Enforceability. This Amendment has been duly executed and delivered by each
Borrower and each other Loan Party. This Amendment and each Loan Document (as
amended or modified hereby) is the legal, valid, and binding obligation of each
Borrower and each other Loan Party, enforceable against each Borrower and each
other Loan Party in accordance with its terms, and is in full force and effect.

 

  c. Representations and Warranties. The representations and warranties
contained in the Credit Agreement (other than any such representations or
warranties that, by their terms, are specifically made as of a date other than
the date hereof) are correct on and as of the date hereof in all material
respects without duplication of any materiality qualifier contained therein as
though made on and as of the date hereof.

 

  d. No Default. No event has occurred and is continuing that constitutes a
Default or Event of Default.

4. Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the laws of the
State of New York, but without giving effect to any federal laws applicable to
national banks.

5. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by telefacsimile
shall be effective as delivery of a manually executed counterpart of the
Amendment.

6. Reference to and Effect on the Loan Documents.

 

  a. Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereof” or words of like import referring
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as modified and amended hereby.

 

  b. Except as specifically set forth in this Amendment, the Credit Agreement
and all other Loan Documents, are and shall continue to be in full force and
effect and are hereby in all respects ratified, and confirmed and shall
constitute the legal, valid, binding, and enforceable obligations of each
Borrower and the other Loan Parties to Administrative Agent and the Lenders
without defense, offset, claim, or contribution.

 

  c.

The execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power, or remedy of

 

4



--------------------------------------------------------------------------------

  Administrative Agent or any Lender under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.

7. Ratification. Each Borrower and each other Loan Party hereby restates,
ratifies and reaffirms each and every term and condition set forth in the Credit
Agreement, as amended hereby, and the Loan Documents effective as of the date
hereof.

8. Estoppel. To induce Administrative Agent and Lenders to enter into this
Amendment and to induce Administrative Agent and the Lenders to continue to make
advances to Borrowers under the Credit Agreement, each Borrower and each other
Loan Party hereby acknowledges and agrees that, after giving effect to this
Amendment, as of the date hereof, there exists no Default or Event of Default
and no right of offset, defense, counterclaim, or objection in favor of any
Borrower or any other Loan Party as against Administrative Agent or any Lender
with respect to the Obligations.

9. Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

10. Severability. In case any provision in this Amendment shall be invalid,
illegal, or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality , and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

11. Submission of Amendment. The submission of this Amendment to the parties or
their agents or attorneys for review or signature does not constitute a
commitment by Administrative Agent or any Lender to waive any of their
respective rights and remedies under the Loan Documents, and this Amendment
shall have no binding force or effect until all of the conditions to the
effectiveness of this Amendment have been satisfied as set forth herein.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

BORROWERS:

U.S. AUTO PARTS NETWORK, INC.,

a Delaware corporation

By  

    /s/ David Robson

  Name: David Robson   Title:   Chief Financial Officer

PARTSBIN, INC.,

a Delaware corporation

By  

    /s/ Bryan Stevenson

  Name: Bryan Stevenson   Title:   Secretary

LOCAL BODY SHOPS, INC.,

a Delaware corporation

By  

    /s/ David Hernandez

  Name: David Hernandez   Title:   President

PRIVATE LABEL PARTS, INC.,

a Delaware corporation

By  

    /s/ Arthur Simitian

  Name: Arthur Simitian   Title:   President

WHITNEY AUTOMOTIVE GROUP, INC.,

a Delaware corporation

By  

    /s/ Mary Jo Trujillo

  Name: Mary Jo Trujillo   Title:   Secretary

 

6



--------------------------------------------------------------------------------

OTHER LOAN PARTIES:

LOBO MARKETING, INC.,

a Texas corporation

By  

    /s/ Brian Hafer

  Name: Brian Hafer   Title:   President

AUTOMD, INC.,

a Delaware corporation

By  

    /s/ Tracey Virtue

  Name: Tracey Virtue   Title:   Secretary

PACIFIC 3PL, INC.,

a Delaware corporation

By  

    /s/ Rick Ellis

  Name: Rick Ellis   Title:   President

GO FIDO, INC.,

a Delaware corporation

By  

    /s/ Michael Buca

  Name: Michael Buca   Title:   President

AUTOMOTIVE SPECIALTY ACCESSORIES AND PARTS, INC.,

a Delaware corporation

By  

    /s/ Mary Jo Trujillo

  Name: Mary Jo Trujillo   Title:   Secretary

 

7



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDER

JPMORGAN CHASE BANK, N.A.,

individually as a Lender and as Administrative Agent

By  

    /s/ Annaliese Fisher

  Name: Annaliese Fisher   Title:   Authorized Officer

 

8